 



EXHIBIT 10BL
AMENDMENT NO. 2
TO
BRUSH ENGINEERED MATERIALS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN II
     The Brush Engineered Materials Inc. Executive Deferred Compensation Plan II
(the “Plan”), established and maintained for the purpose of providing deferred
compensation to a select group of management and highly compensated employees
for years beginning after December 31, 2004, which is intended to meet the
requirements of Section 409A of the Internal Revenue Code, is hereby amended in
the following respect.
1. The last sentence of Section 6.3 of the Plan is amended to provided as
follows:
In the case of any key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of an Employer, distributions may not
be made before the date which is six months after the date of separation from
service (or, if earlier, the date of death of the Participant), provided that in
the case of any distribution which would be made on an earlier date but for this
restriction, such distribution shall be made as soon as practicable on or after
the first day of the month following the date which is six months after the date
of the key employee’s separation from service.
*          *          *
     WITNESS WHEREOF, Brush Engineered Materials Inc. has caused this Amendment
to be executed by its duly authorized officer this 5th day of December, 2006.

      BRUSH ENGINEERED MATERIALS INC.
 
   
By
  /s/ Michael C. Hasychak
Name:
  Michael C. Hasychak
Title:
  Vice President, Secretary and Treasurer

